—In an action, inter alla, to recover damages for breach of warranty, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Robbins, J.H.O.), dated June 12, 1998, which, after a nonjury trial, is in favor of the respondents and against it dismissing the complaint insofar as asserted against the respondents.
Ordered that the judgment is affirmed, with costs.
The plaintiff commenced this action to recover damages for breach of warranty claiming, inter alla, that the sponsor of a condominium complex, the respondent Southampton Associates (hereinafter the sponsor), breached its express and implied warranties to deliver to its condominium homeowners an operable and working sewage treatment plant that would meet permit criteria established by the Suffolk County Department of Health Services for nitrogen removal. The sponsor argued that the plant’s failure was not caused by design defects, as the plaintiff alleged, but rather, by poor operation. After a non-jury trial, the court found that the evidence offered by the sponsor was more credible and persuasive than the evidence offered by the plaintiff, and judgment was entered in favor of the respondents.
The determination of a court after a nonjury trial will not be disturbed on appeal unless it is clear that its conclusions could not have been reached under any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744; Great Neck Obstetrics & Gynecology v Bellucci, 218 AD2d 782; Tarantino v Vanguard Leasing Co., 187 AD2d 422; Nicastro v Park, 113 AD2d 129). We find that the trial court’s determination was supported by a fair interpretation of the evidence.
The plaintiff’s remaining contentions are without merit. Sullivan, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.